Title: To Alexander Hamilton from Edward D. Turner, 28 June 1799
From: Turner, Edward D.
To: Hamilton, Alexander


          
            Sir
            Fort Fayette June 28. 1799—
          
          I have the honor to acknowledge the rect. of your Orders of the 1st & 13 & 15th Inst., and shall duly adhere to their Letter.
          I should have transmitted you Returns of this Garrison had I not conceived it within the jurisdiction of General Wilkinson, to whom all returns have been made. an Order recently received from that General, informs of his expecting shortly to be in Philadelphia, and requesting particular Returns—I delay them till the next post in order that I may, embrace a complete Month.
          I am Sir with the greatest Respect, your Humble Servt
          
            Edwd. D. Turner Capt 2d Regt Infy
            Commanding
          
          Major General Hamilton
        